Name: 88/46/EEC: Commission Decision of 13 January 1988 amending Decision 84/128/EEC on establishing an Industrial Research and Development Advisory Committee (IRDAC)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  research and intellectual property;  industrial structures and policy
 Date Published: 1988-01-29

 Avis juridique important|31988D004688/46/EEC: Commission Decision of 13 January 1988 amending Decision 84/128/EEC on establishing an Industrial Research and Development Advisory Committee (IRDAC) Official Journal L 024 , 29/01/1988 P. 0066 - 0066 Finnish special edition: Chapter 13 Volume 16 P. 0243 Swedish special edition: Chapter 13 Volume 16 P. 0243 *****COMMISSION DECISION of 13 January 1988 amending Decision 84/128/EEC on establishing an Industrial Research and Development Advisory Committee (IRDAC) (88/46/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 155 thereof, Whereas it is appropriate to adjust the procedure laid down in Commission Decision 84/128/EEC (1), as amended by Decision 86/9/EEC (2), relating to the changeover from the first term of office of three years for Committee members to the second one, and to ensure continuity of work, HAS ADOPTED THIS DECISION: Article 1 Article 4 (1) of Decision 84/128/EEC is hereby replaced by the following: '1. The term of office for a Committee member shall be three years. It may be renewed for a full second term, or fraction thereof, for members in charge of specific tasks. Members of the Committee shall remain in office until such time as they are replaced.' Article 2 This Decision shall apply with effect from 1 January 1988. Done at Brussels, 13 January 1988. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 66, 8. 3. 1984, p. 30. (2) OJ No L 25, 31. 1. 1986, p. 26.